Jonathan F. Mitchell*
Mitchell Law PLLC
106 East Sixth Street, Suite 900
Austin, Texas 78701
(512) 686-3940 (phone)
(512) 686-3941 (fax)
jonathan@mitchell.law

John B. Thorsness
Clapp, Peterson, Tiemessen,
Thorsness & Johnson, LLC
711 H Street, Suite 620
Anchorage, Alaska 99501-3442
(907) 272-9273 (phone)
(907) 272-9586 (fax)
usdc-anch-ntc@cplawak.com

* admitted pro hac vice

Counsel for Plaintiffs and the Proposed Classes


      IN THE UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF ALASKA


 Timothy Christopherson, et al.

                     Plaintiffs,

 v.                                          Case No. 3:18-cv-00179-JWS

 NEA-Alaska, et al.,

                     Defendants.


                          NOTICE OF APPEAL




notice of appeal                                                   Page 1 of 3
      Case 3:18-cv-00179-JWS Document 70 Filed 04/12/19 Page 1 of 3
   Plaintiffs Timothy Christopherson, Kathryn McCollum, David Nees, Carol
Carman, Dolores McKee, and Donn Liston appeal to the United States Court
of Appeals for the Ninth Circuit from the final judgment entered on March 15,
2019.

                                       Respectfully submitted.

                                        /s/ Jonathan F. Mitchell
John B. Thorsness                      Jonathan F. Mitchell*
Alaska Bar No. 8211154                 Texas Bar No. 24075463
Clapp, Peterson, Tiemessen,            Mitchell Law PLLC
Thorsness & Johnson, LLC               106 East Sixth Street
711 H Street, Suite 620                Suite 900
Anchorage, Alaska 99501-3442           Austin, Texas 78701
(907) 272-9273 (phone)                 (512) 686-3940 (phone)
(907) 272-9586 (fax)                   (512) 686-3941 (fax)
jbt@cplawak.com                        jonathan@mitchell.law

Talcott J. Franklin*                   Matthew Browne*
Texas Bar No. 24010629                 Texas Bar No. 24069433
Talcott Franklin PC                    Talcott Franklin PC
1920 McKinney Avenue 7th Floor         1920 McKinney Avenue 7th Floor
Dallas, Texas 75201                    Dallas, Texas 75201
(214) 736-8730 (phone)                 (405) 642-9588 (phone)
(800) 727-0659 (fax)                   (800) 727-0659 (fax)
tal@talcottfranklin.com                matt@talcottfranklin.com

                                       * admitted pro hac vice

                                       Counsel for Plaintiffs and
Dated: April 12, 2019                  the Proposed Classes




notice of appeal                                                    Page 2 of 3
     Case 3:18-cv-00179-JWS Document 70 Filed 04/12/19 Page 2 of 3
                   CERTIFICATE OF SERVICE
   I certify that I served this document through CM/ECF upon:

Scott A. Kronland                     Saul R. Friedman
P. Casey Pitts                        Sarah E. Josephson
Eric P. Brown                         Jermain Dunnagan & Owens, P.C.
Altshuler Berzon LLP                  3000 A. Street, Suite 300
177 Post Street, Suite 300            Anchorage, Alaska 99503
San Francisco, California 94108       907-563-8844
(415) 421-7151                        sfriedman@jdolaw.com
skronland@altber.com                  sjosephson@jdolaw.com
cpitts@altber.com
ebrown@altber.com                     Counsel for Mantanuska-Susitna
                                      Borough School District
Kim Dunn
Landye Bennett Blumstein LLP          Jeffrey G. Pickett
701 West Eighth Avenue, Suite         Fosler Law Group, Inc.
1200                                  1227 West Ninth Avenue, Suite
Anchorage, Alaska 99501               301
(907) 276-5152                        Anchorage, Alaska 99501
kimd@lbblawyers.com                   (907) 223-0809
                                      jeffpickett@me.com
Counsel for Union Defendants
                                      Counsel for Alaska Labor Relations
                                      Agency


                               /s/ Jonathan F. Mitchell
                               Jonathan F. Mitchell
                               Counsel for Plaintiffs and the Proposed Classes




notice of appeal                                                     Page 3 of 3
     Case 3:18-cv-00179-JWS Document 70 Filed 04/12/19 Page 3 of 3
